Exhibit 10.2.(9).(a)

EXHIBIT A

SEPARATION AGREEMENT AND GENERAL RELEASE

This General Release of Claims (this “Agreement”) is entered into on [DATE], by
and between Belo Corp., a Delaware corporation (the “Company”) and [Employee]
(“Employee”).

1. General Release and Waiver of Claims.

(a) Release. In consideration of the payments and benefits afforded under the
Company’s Change in Control Severance Plan (the “Plan”) as specified on Schedule
I attached hereto, and after consultation with counsel, Employee and each of
Employee’s respective heirs, executors, administrators, representatives, agents,
successors and assigns (collectively, the “Releasors”) hereby irrevocably and
unconditionally release and forever discharge the Company and its subsidiaries
and affiliates and each of their respective officers, employees, directors and
agents (“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”) that the Releasors may have arising
out of Employee’s employment relationship with and service as an employee,
officer or director of the Company and its subsidiaries and affiliates, and the
termination of any such relationship or service, in each case up to and
including Employee’s date of termination; provided, however, that
notwithstanding anything contained herein to the contrary, this Agreement shall
not affect: (i) the obligations of the Company set forth in the Plan, including
without limitation under Sections 4, 5, 6, 7, 9 and 11 of the Plan, or under any
other benefit plan, agreement, arrangement or policy of the Company or its
affiliates that is applicable to Employee that, in each case, by its terms,
contains obligations that are to be performed after the date hereof by the
Company; (ii) any indemnification or similar rights Employee has as a current or
former officer, director, employee or agent of the Company and its subsidiaries
and affiliates, including, without limitation, any and all rights thereto under
applicable law, the Company’s bylaws or other governance documents, or any
rights with respect to coverage under any directors’ and officers’ insurance
policies and/or indemnification agreements; (iii) any Claim the Releasors may
have as the holder or beneficial owners of securities of the Company or its
affiliates or other rights relating to securities or equity awards in respect of
the common stock of the Company or its affiliates; (iv) rights to accrued but
unpaid salary, paid time off, vacation or other compensation due through the
date of termination of employment; (v) any unreimbursed business expenses; and
(vi) any Claims that may arise in the future from events or actions occurring
after Employee’s date of termination of employment or that Employee may not by
law release through an agreement such as this.

(b) Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to Employee under the Plan, the Releasors hereby
unconditionally release and forever discharge the Releasees from any and all
Claims that the Releasors may have as of the date Employee signs this Agreement
arising under the Federal Age Discrimination in Employment Act of 1967, as
amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Agreement, Employee hereby acknowledges and confirms
the following: (i) Employee was advised by the Company in connection with
Employee’s termination of employment to consult with an attorney of Employee’s
choice prior to signing this Agreement and to have such attorney explain to
Employee the terms of this Agreement, including, without limitation, the terms
relating to Employee’s release of claims arising under ADEA, and Employee has in
fact consulted with an attorney; (ii) Employee was given a period of not



--------------------------------------------------------------------------------

fewer than forty-five (45) calendar days to consider the terms of this Agreement
and to consult with an attorney of Employee’s choosing with respect thereto; and
(iii) Employee knowingly and voluntarily accepts the terms of this Agreement.
Employee also understands that Employee has seven (7) calendar days following
the date on which Employee signs this Agreement within which to revoke the
release contained in this Section 1(b), by providing the Company a written
notice of Employee’s revocation of the release and waiver contained in this
Section 1(b).

(c) No Assignment. Employee represents and warrants that Employee has not
assigned any of the Claims being released under this Agreement.

2. Proceedings. Employee has not filed, and agrees not to initiate or cause to
be initiated on Employee’s behalf, any complaint, charge, claim or proceeding
against the Releasees with respect to any Claims released under Section 1(a) or
(b) hereof before any local, state or federal agency, court or other body (each,
individually, a “Proceeding”), and agrees not to participate voluntarily in any
Proceeding involving such Claims. Employee waives any right Employee may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding involving such Claims. Notwithstanding the foregoing, the
term Proceeding shall not include any complaint, charge, claim or proceeding
with respect to the obligations of the Company to Employee under the Plan or in
respect of any other matter described in the proviso to Section 1(a) hereof, and
Employee retains all of Employee’s rights in connection with the same.

3. Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.

4. No Admission. Nothing contained in this Agreement will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company.

5. Governing Law and Venue. All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Texas applicable to contracts executed
in and to be performed in that State. The parties agree to submit to the
jurisdiction of the federal and state courts sitting in Dallas County, Texas,
for all purposes relating to the validity, interpretation, or enforcement of
this Agreement

6. Counterparts. This Agreement may be executed in counterparts and each
counterpart will be deemed an original.

7. Notices. All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:

 

                    As to Employee:

               Employee’s last address on the books and records of the Company

                    As to the  Company:

  

            Belo Corp.

            Attention: General Counsel

            [ADDRESS]

 

2



--------------------------------------------------------------------------------

Any party may change his, her or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AGREEMENT AND THAT EMPLOYEE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EMPLOYEE HEREBY
EXECUTES THE SAME AND MAKES THIS AGREEMENT AND THE RELEASE PROVIDED FOR HEREIN
VOLUNTARILY AND OF EMPLOYEE’S OWN FREE WILL.

IN WITNESS WHEREOF, Employee has executed this Agreement on the date set forth
below.

 

BELO CORP.

 

By:

_____________________________________________

 

Dated as of: __________________

_____________________________________________

[Employee]

Dated as of: __________________

 

3



--------------------------------------------------------------------------------

Schedule I

 

  •  

Severance Pay [amount under Section 5(b)(ii)]

 

  •  

Annual Bonus [amount under Section 5(b)(iii)]

 

  •  

Retirement Plan Benefit [amount under Section 5(b)(iv)]

 

  •  

Welfare Benefits [amount under Section 5(b)(v)]

 

  •  

Long-Term Incentive Awards [as per Section 5(b)(vi) – specify detail as needed]

 

  •  

Outplacement Services [as per Section 5(b)(vii) - specify detail as needed]

 

  •  

Estimated Initial 280G Gross-Up Payment [as per Section 6]

 

  •  

Estimated Initial 409A Gross-Up Payment [as per Section 7]

 

4